Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 2, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00418-CV



        IN RE METROPOLITAN WATER COMPANY, L.P., Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                               21st District Court
                           Washington County, Texas
                          Trial Court Cause No. 37412

                         MEMORANDUM OPINION

      On July 27, 2021, relator Metropolitan Water Company, L.P., filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Carson Campbell, presiding judge of the 21st District Court of Washington
County, to vacate the portion of its July 12, 2021, order compelling relator to
produce “any documents or communications relating to any transfer, or attempted
transfer, of rights in the Vista Ridge leases to Carrizo-Wilcox Water Development
Company, L.L.C.”

      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.




                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                        2